Citation Nr: 1217144	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-33 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating for service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from April 1986 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The August 2008 rating decision denied an increased evaluation for degenerative disc disease of the lumbar spine.  The Veteran appealed that decision, and the case was certified to the Board for appellate review.  In March 2011, the Board remanded this claim in order to afford the Veteran a VA examination.  Following the VA examination and re-adjudication of the Veteran's claim, the claim was remitted to the Board for further appellate review.

A hearing was held on January 11, 2011, by means of video conferencing equipment with the Veteran in Detroit, Michigan, before Kathleen K. Gallagher, a Veterans Law Judge sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1, was manifested by constant pain; forward flexion from zero to 75 degrees that was further reduced to 60 degrees after repetitive use due to pain, fatigue, weakness, and lack of endurance; no spasm, atrophy, guarding, tenderness, weakness, or ankylosis.

3.  The Veteran's service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1, was also manifested by right lower extremity radiculopathy that was productive of moderate to severe pain that radiated into the right hip, right leg, and the ball of his right foot; sensory abnormalities in the right foot and toes; and spasm in the right thigh.


CONCLUSION OF LAW

1.  The criteria for an evaluation of 20 percent, but not more, for service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1, have been met through the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for a separate evaluation of 20 percent, but not more, for right lower extremity radiculopathy associated with service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1, have been met through the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 4.124a, Diagnostic Codes 5243, 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
With respect to the Veteran's claim for an increased rating in this case, the RO's December 2007 and December 2008 letters to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.

Additionally, the December 2008 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability, the different types of evidence available to substantiate his claim for a higher rating, the need to submit evidence of how such worsening effected his employment, and the requirements to obtain a higher rating.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Following the issuance of the December 2008 letter, the Veteran's claim was re-adjudicated in a July 2009 statement of the case and a March 2012 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met, and, thus, no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran underwent adequate VA examinations in January 2008 and April 2011 in order to ascertain the severity of his service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file, took into account the Veteran's statements, treatment records, and lay statements of record, which allowed for fully informed evaluations of the claimed disabilities.  

In addition to the clinical findings obtained during the April 2011 VA examination, the examiner included observations of the Veteran while he was in a waiting room and after the examination was completed.  The examiner opined that the Veteran's range of lumbar spine motion while in the waiting room and after the examination starkly contrasted with the limited range of lumbar spine motion exhibited by the Veteran during the examination.  Ultimately, the examiner found that this contradiction called into question the validity of the findings derived from the formal range of motion testing during the April 2011 VA examination.  While the findings from the April 2011 VA examination are dubious and, thus, the examination is unreliable, the Board finds that this does not render the April 2011 VA examination inadequate for rating purposes.  The April 2011 VA examination was afforded to the Veteran in order to provide him the opportunity to have assessed the severity of his service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1.  The determination as to the adequacy of that examination is wholly concerned with the adequacy of VA's conduct in affording the Veteran a thorough, medical assessment of the claimed disability, not the Veteran's conduct.  There was no evidence of record demonstrating that VA erred in affording the Veteran an adequate examination.  Consequently, although the range of motion findings from the April 2011 VA examination are unreliable, the Board finds that a remand for another examination is not required in order to satisfy VA's duty to assist.

The Veteran is reminded that, while VA has a general duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  In particular, in March 2012, the Veteran submitted a statement wherein he indicated that he did not have any additional relevant evidence to submit concerning his appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

The Veteran served on active duty from April 1986 to June 1999.  In January 2000, service connection for degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1, was granted and a 10 percent rating was assigned thereto, effective June 12, 1999.  Despite receiving notice of this decision, the Veteran did not appeal.  In November 2007, the Veteran submitted a claim of entitlement to increased disability rating for service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1.  Pursuant to this claim, the Veteran was afforded a VA examination in January 2008.  Subsequent to his claim being denied in an August 2008 rating decision, the Veteran perfected an appeal.  During the pendency of this appeal, the Veteran asserted that his service-connected lumbar spine disability had worsened since the January 2008 VA examination.  Consequently, the Board found that a remand was necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine disability.  VAOPGCPREC 11-95 (April 7, 1995; see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board also directed the RO to request that Veteran to submit or identify any additional relevant evidence, to include the names and addresses of any and all health care providers who have treated him for his service-connected lumbar spine disability.

In April 2011, the RO sent the Veteran a letter inviting him to submit or identify any relevant evidence not already associated with the claims file, and requesting him to submit the names and addresses of health care providers that treated him for his service-connected lumbar spine disability.  Also in April 2011, the Veteran was scheduled for and underwent an adequate VA examination to assess the severity of his service-connected lumbar spine disability.  The RO then readjudicated the Veteran's claim in a March 2012 supplemental statement of the case before remitting it to the Board for further appellate review.  Thus, the Board finds that the RO substantially complied with all previous remand directives and, thus, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board will now address the merits of the Veteran's above-captioned claim.

I.  Schedular Evaluations

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of a claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms, which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Presently, the Veteran's service-connected for degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1, is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5243, preoperatively or postoperatively intervertebral disc syndrome will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2011). 

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2011).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent rating with evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

In this case, the Veteran did not assert, nor did the evidence of record support, a finding that his service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1, was productive of incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  As such, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable.  The Board will now address whether a disability evaluation in excess of 10 percent for the Veteran's service-connected lumbar spine disability is warranted under the General Rating Formula.

According to an August 2004 treatment report, the Veteran complained of back pain consequent to lumbar disc disease.  He stated that he injured his back in 1997, and that the pain radiated into his right lower extremity.  The Veteran reported that he previously underwent a neurological evaluation and was informed that surgical intervention may alleviate his symptoms.  He underwent physical therapy, which helped.  He also stated that chiropractic manipulation in 2000 helped for about 2 weeks, but that his lumbar spine symptoms worsened thereafter, to include radiating of pain down his right leg and pain with movement.  He also endorsed "some" numbness in his left leg, but that his primary concern was "severe" pain in his right leg.  Upon examination, the Veteran could not flex or extend without pain in the lumbar area.  Reflexes were 2+, bilaterally, at the knee, but only "trace," bilaterally, at the ankle.  The Veteran stated that, if he tried to flex either of his legs, he experienced pain in his low back, which the examiner stated was suggestive of a musculoskeletal problem.  The assessment was low back pain.

A September 2004 private treatment report demonstrated that the Veteran underwent an "emergent" consultation following a 2-day history of bladder dysfunction.  The Veteran reported that he injured his back approximately 3 weeks prior to consultation, with immediate pain in his back that subsequently radiated in his lower extremities, bilaterally.  The Veteran described the pain in his right leg as a "burning discomfort," and the symptom in his left leg as numbness.  He perceived weakness in both legs.  With respect to bladder dysfunction, the Veteran stated that he had trouble in determining when he needed to void, but denied incontinence.  The Veteran then reported that his lumbar back symptoms began during his active duty service in 1997 and that he has experienced "some intermittent" flare-ups since then.  The most recent flare-up prior to this consultation was in 2002, which responded to conservative treatment.  The Veteran denied that any previous flare-up was productive of severe radicular discomfort or neurogenic symptoms of bladder dysfunction.  After a physical examination and a contemporaneous radiological examination, the recommendation was for "immediate" admission to the hospital in order for the Veteran to undergo surgical decompression.

A private operative report, dated in September 2004, demonstrated that the Veteran underwent a bilateral hemilaminectomy at L4-L5, with excision of disk herniation and medial partial facetecomines.  The pre- and post-operative diagnosis was a "massive" central disk herniation at L4-L5, with bilateral lumbar radiculopathies.  

According to a private treatment, report dated 12 days after the bilateral hemilaminectomy, the Veteran's neurogenic bladder symptoms "completely resolved," and he experienced "absolutely no pain."  Further, the Veteran regained all of his strength in the L5 dermatome, but there was "minimal" residual numbness in the foot (left versus right was not specified).  The minimal residual numbness was described as being "almost non-existent."  A radiological examination showed no change in spinal alignment.

An October 2004 private treatment report demonstrated that the Veteran appeared for a follow-up appointment.  Motor strength in his lower extremities was deemed "normal," and he denied bowel and bladder dysfunction.  The Veteran endorsed slightly diminished strength of his erection and "occasional" numbness in his left foot.  

A November 2004 private treatment report showed that the Veteran appeared for a follow-up appointment.  He endorsed "some mild" residual erectile dysfunction.  It was hoped that this would improve, and a medication was prescribed.  Radiological examination of the Veteran while in a bending position showed no evidence of instability and the expected amount of disc space narrowing at L4-L5.

According to a December 2004 private treatment report, the Veteran "continued to do well" 3 months after the bilateral hemilaminectomy.  The Veteran reported a single episode of "some heaviness and numbness" in his right leg consequent to driving a car for a prolonged period.  However, the Veteran stated that these symptoms resolved the next day after taking over-the-counter anti-inflammatory medication.  The Veteran also stated that his sexual function returned to normal, and denied bowel and bladder dysfunction.  A physical examination revealed motor strength of 5/5, and reflexes were 2+ and symmetric.  There were no sciatic stretch signs, and the previous bending films showed no evidence of instability.  The Veteran acknowledged that he may have some mechanical symptoms given the large disk rupture that was present, but neurologically he was deemed "quite stable."  The Veteran was permitted to engage in activities as tolerated with good body mechanics and careful lifting techniques.

In November 2007, the Veteran submitted a statement wherein he asserted that his service-connected lumbar spine disability was productive of "severe" pain, and that surgical intervention was required.  In a separate November 2007 statement in support of his claim, the Veteran claimed that, subsequent to this active duty service, the symptoms associated with his service-connected lumbar spine disability got progressively worse.  He stated that he underwent "emergency surgery" in the summer of 2004.  The Veteran stated that a doctor informed him that he was "very close to suffering paralysis."  Since the 2004 operation, the Veteran stated that he was in "a perpetual state of pain, manageable pain but pain none the less [sic]."

In January 2008, the Veteran underwent a VA examination to ascertain the severity of his service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1.  During the examination, the Veteran reported that this disability had existed since 1997, and that it was productive of the following symptoms:  stiffness, weakness, and constant pain that radiated into his right leg.  The Veteran described the pain as "crushing, squeezing, burning, and oppressing."  On a 10-point pain scale, the Veteran rated his pain at level 8, which was elicited by physical activity.  He denied any incapacitating episodes.  Upon physical examination, there was a lumbar spine scar measuring approximately 3 centimeters by 1 centimeter.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  His posture and gait were both within normal limits.  There was no leg length discrepancy or signs of abnormal weight bearing.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  A straight leg testing was negative, bilaterally.  There was no ankylosis.  Range of motion testing demonstrated that the Veteran was able to forwardly flex to 75 degrees; extend to 15 degrees; laterally flex to 15 degrees, bilaterally; and laterally rotate to 15 degrees, bilaterally.  The Veteran reported pain at the end point of each motion.  The examiner found that the joint function of the Veteran's spine was additionally limited by 15 degrees due to pain, fatigue, weakness, and lack of endurance after repetitive use, with pain having a major functional impact.  The Veteran's spine was not additionally limited by incoordination.  The Veteran's head position was normal, with symmetry in appearance.  The examiner also observed symmetry in spinal motion, with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  A neurological examination of the Veteran's bilateral lower extremities revealed motor and sensory function to be within normal limits, and bilateral knee and ankle jerk of 2+.  Ultimately, the diagnosis was degenerative disc disease of the lumbar spine, L4-L5 and L5-S1, with degenerative changes at S1.

In his August 2008 notice of disagreement, the Veteran stated that he was on short disability from his employer due to his back pain.  He stated that he experienced "continued pain and discomfort" for which he was prescribed a medication.  He also stated that he underwent an electromyogram, but that it was inconclusive.  He described his low back pain as "more than your average muscle pull" and "constant."  He also stated that his lumbar pain limited his mobility and impacted his everyday life.  The Veteran then stated that the January 2008 VA examination was conducted "in a matter of a few minutes," and characterized the examiner as "inept and unprofessional."  He claimed that the findings from the January 2008 VA examination regarding his gait, radiating pain, and muscle spasm were "completely false."  He claimed that he walked everyday with a "gait"; that he "always" experienced the sensation of radiating pain in his lower extremities, bilaterally, right greater than left; and that he took medication for muscle spasm.

An October 2008 computed tomography scan of the Veteran's pelvis revealed "some relatively prominent" lower lumbar facet degenerative joint disease.

A separate October 2008 private treatment report demonstrated that the Veteran appeared for a follow-up appointment and prostate examination.  The Veteran reported "on and off" low back pains, but was "pretty much unchanged for many months."  He endorsed voiding zero to 2 times each night.  A brief examination revealed strength within normal limits and no joint swelling.  The assessment was lumbar disc disorder, prostatic disorder, and urinary frequency with obstructive symptoms. 

According to a November 2008 private treatment report, the Veteran denied urinary frequency.  A physical examination demonstrated that his gait was normal, muscle tone and strength within normal limits, and no joint swelling.

A December 2008 VA treatment report showed that the Veteran's chief complaint was back pain.  He complained of "on and off" low back pain, and endorsed "occasional" lifting, but did not recall a specific underlying injury.  The Veteran stated that previous treatment by physicians did not help much.  He was otherwise doing "ok[ay]," with the exception of some urinary frequency.  The Veteran stated that his current low back symptoms were "all together...different" and uncomfortable.  A physical examination revealed a mildly enlarged and tender prostate.  Regarding his musculoskeletal system, the Veteran's strength was deemed to be within normal limits, and there was no joint swelling.  The assessment was prostatitis, not otherwise specified, and acute low back pain.

In September 2009, the Veteran submitted a statement in response to the July 2009 statement of the case.  The Veteran reiterated that he experienced pain, stiffness, and weakness, in addition to a "continuous" spasm in his right thigh that required a prescription "nerve pill."  He also stated that the he underwent an "ECG," which is an electrocardiogram.  The Veteran claimed that the findings from this test led to him undergoing a computed tomography scan, which detected an "anomaly" in a nerve root that was the cause of the spasm in his right leg.

In January 2011, the Veteran testified at a Board hearing that his lumbar spine symptoms affected everything in his life.  He stated that dealing with his lumbar spine symptoms was an everyday struggle, that he was not able to do the things he would like to, and that he felt older than his actual age.  The Veteran endorsed being a recovering alcoholic and, thus, did not take pain medication to treat the pain associated with his service-connected lumbar spine disability.  The Veteran's spouse testified that the Veteran was not able to join her on walks.  Further, she testified that, in 2004, the Veteran's lumbar spine pain was so severe that he was forced to use a wheelchair in an airport instead of walking.  The Veteran then described the circumstances giving rise to the September 2004 bilateral hemilaminectomy.  The Veteran also testified that the symptoms associated with his back pain had worsened since the January 2008 VA examination.

In a statement submitted contemporaneously to the Board hearing, the Veteran complained of daily pain, pain radiating into his right leg, a right thigh muscle spasm, loss of flexibility, reduced range of motion, low libido, urinary problems, and loss of self-esteem.  The Veteran then stated that he was an "active person," and that he "refused to allow pain and discomfort to determine [his] quality of life."

In April 2011, the Veteran underwent a VA examination to ascertain the severity of his service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1.  The Veteran briefly recounted the events giving rise to his inservice lumbar spine injury, and then stated that he had been dealing with back problems since his service discharge.  The Veteran stated that he underwent emergency surgery in 2004, after which he experienced constant muscle spasm in his right leg, and pain that radiated into his right hip, right leg, and the ball of his right foot.  He also complained of numbness in his right hip and in the muscle just above his right knee.  The Veteran denied experiencing any problems with his bowels or bladder, but asserted that his service-connected lumbar spine disability prevented him from activities such as running and working out more.  The Veteran stated that he experienced moderate flare-ups once per week, with each episode lasting 1 day.  During these flare-ups, the Veteran stated that he was unable to bend over and that his ability to walk was limited.  He stated that these flare-ups were precipitated by activity and alleviated by rest.  Under "Review of Systems" on the examination report, the examiner noted a history of erectile dysfunction, numbness, paresthesias, and leg or foot weakness, but no urinary problems, fecal incontinence, obstipation, falls, or unsteadiness.  The examiner then opined that the Veteran's history of erectile dysfunction was not etiologically related to his service-connected lumbar spine disability, reasoning that the most common cause of erectile dysfunction was advancing age.  A review of other symptoms revealed a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  The pain was described as constant, moderate, daily, "dull," and "achy."  The examiner found that the Veteran did not experience any incapacitating episodes consequent to his service-connected lumbar spine disability.  The examiner then noted that the Veteran underwent arthroscopic surgery on his right knee in 1993; quit smoking in August 2010 after an 18-20 year habit of 1.5 packs per day; was a recovering alcoholic; and used marijuana, hallucinogenics, and experimented with cocaine as a teenager.  Upon physical examination, the Veteran's head posture, position, and symmetry in appearance were normal.  Further, his gait was deemed normal.  There were no abnormal spinal curvatures, and no ankylosis.  With respect to objective abnormalities of the thoracolumbar sacrospinalis, there was no spasm, atrophy, guarding, tenderness, or weakness, but there was pain with motion, bilaterally.  Upon range of motion testing, the Veteran was able to flex forward from zero to 12 degrees; extend from zero to 15 degrees; laterally flex to the left from zero to 17 degrees; lateral flex to the right from zero to 11 degrees; laterally rotate to the left from zero to 15 degrees; and laterally rotate to the right from zero to 10 degrees.  The examiner indicated that there was objective pain on active range of motion testing, but that there was no objective evidence of pain and no additional limitations following repetitive motion.  A detailed reflex examination resulted in scores of 2+ for each tested aspect, and plantar flexion was normal, bilaterally.  A sensory examination revealed polyneuropathy of the Veteran's right lower extremity, which was evidenced by decreased sensation to pain or pinprick and light touch.  Specifically, there were abnormalities in his right little toe, right great toe, right second toe, the medial and lateral aspects of his right foot, and patchy areas in his right leg.  A detailed motor examination resulted in scores of 5/5 for each tested aspect, with the exception of right hip flexion, right knee flexion and extension, and right ankle dorsiflexion, which were 4/5.  The Veteran's muscle tone was normal, and there was no muscle atrophy.  Lasegue's sign was negative, and 1 out of 5 Waddell signs were present.  A contemporaneous radiological examination of the Veteran's lumbar spine showed that the lumbar vertebrae were in normal alignment and curvature.  No spondylolisthesis was noted.  There was a moderate degree of degenerative changes with narrowing of the disc space at L4-L5.  Vertebral bodies and pedicles were intact.  An electrodiagnostic study demonstrated a normal examination of the Veteran's bilateral lower extremities and lumbar paraspinal muscles.  There was no evidence of lumbar radiculopathy.  Ultimately, the examiner rendered a diagnosis of residual lumbar laminectomy, a moderate degree of degenerative changes, and narrowing of the disc space at L4-L5.  The examiner also stated that a problem associated with the diagnosis was radiculopathy.  Significantly, with respect to other physical findings, the examiner reported the following:

 [The] [V]eteran was observed when called from [the] waiting room to pick up something from the floor bending forward to 90 degrees without objective evidence of pain.  He then throws something into [a] waste basket bending forward to approximately 45 degrees without objective evidence of pain.  In [the] exam[ination] room[, the] [V]eteran [was] observed being to about 45 degrees to pick up shoes from [the] floor without objective evidence of pain.  This puts into question the validity of his formal range of motion testing during the exam[ination].

As discussed above, the Veteran's service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1, has already been assigned a 10 percent rating throughout the pendency of this appeal.  Pursuant to the General Rating formula, ratings in excess of 10 percent are available if the evidence of record demonstrated unfavorable ankylosis of the entire spine; unfavorable ankylosis of the entire thoracolumbar spine; forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

Based on the evidence in the Veteran's claims file, the Board found no evidence of ankylosis, favorable or unfavorable, and no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

During the pendency of this appeal, the range of the Veteran's lumbar spine motion was twice tested: once during the January 2008 VA examination and once during the April 2011 VA examination.  As discussed above, the April 2011 VA examiner observed the Veteran in the waiting room and after the examination bending with a far greater range of lumbar spine motion than was displayed during the examination.  The examiner found that this called into question the veracity of the range of motion findings obtained during the examination.  Accordingly, the Board finds that the range of motion results from the April 2011 VA examination are suspect and, thus, will not be considered herein.

In January 2008, the Veteran's range of motion was determined to be as follows:  forward flexion to 75 degrees; extension to 15 degrees; lateral flexion to 15 degrees, bilaterally; and lateral rotation to 15 degrees, bilaterally.  These figures represent a combined range of motion of 150 degrees.  Given that the Veteran's lumbar spine forward flexion range of motion was not 60 degrees or fewer, and given that his combined range of lumbar spine motion exceeded 120 degrees, the Board finds that a rating in excess of 10 percent is not warranted based on these results.  38 C.F.R. 
§ 4.71a, General Rating Formula.  However, the Board must also consider whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's orthopedic manifestations of his service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca v. Brown, 8 Vet. App. at 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011)(holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  

Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  As a result of the range of motion testing during the January 2008 VA examination, the examiner opined that the Veteran's lumbar spine was additionally limited by 15 degrees due to pain, fatigue, weakness, and lack of endurance after repetitive use, with pain having the major functional impact.  Applying the additional 15-degree loss to the Veteran's range of motion resulted in forward flexion between zero and 60 degrees.  Consequently, the Board finds that a 20 percent rating is warranted for the orthopedic manifestations of the Veteran's degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1, throughout the pendency of this appeal.  38 C.F.R. § 4.71a, General Rating Formula.

Additionally, the General Rating Formula provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately from the orthopedic manifestations, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The evidence of record demonstrated that the Veteran underwent an emergency bilateral hemilaminectomy in September 2004, after presenting with complaints of bilateral lower extremity neurological symptoms and bladder dysfunction.  Evidence associated with the September 2004 operation and the Veteran's subsequent recovery is not, however, relevant to the Veteran's claim herein.  The Veteran's claim was received on November 19, 2007.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed, in this case, November 19, 2006, until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 509-510; see 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2011).  As such, the Board will only consider evidence dated on and after November 19, 2006.

Throughout the pendency of this appeal, the Veteran complained of pain that radiated from his lumbar spine into his right lower extremity.  Ultimately, in April 2011, a VA examiner related the Veteran's right lower extremity radiculopathy with his service-connected lumbar spine disability.  As such, the Board finds that a separate rating is warranted for the Veteran's right lower extremity radiculopathy.  38 C.F.R. § 4.71a, General Rating Formula, Note (1); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).

Lower extremity radiculopathy is evaluated under Diagnostic Code 8520, which concerns sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is assigned for "mild" incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for "moderate" incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for "moderately severe" incomplete paralysis; a 60 percent rating is assigned for "severe" incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," or "severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

The evidence of record dated on and after November 19, 2006, demonstrated that the Veteran complained of right lower extremity pain that ranged from moderate to severe.  This pain radiated from his lumbar spine, into his right hip, down the back of his right leg, and into the ball of his right foot.  The Veteran also complained about a constant spasm in his right thigh.  Additionally, during the April 2011 VA examination, sensory abnormalities were detected in the little toe, second toe, and great toe of the Veteran's right foot.  Further, there were sensory abnormalities in the medial and dorsal aspect of his right foot, and in patches in his right leg.  A detailed motor examination resulted in scores of 4/5 for right hip flexion, right knee flexion and extension, and right ankle dorsiflexion.  Based on the above, the Board finds that the Veteran's right lower extremity radiculopathy disability more closely approximated moderate incomplete paralysis.  38 C.F.R. § 4.7.  Accordingly, the Board finds that a separate 20 percent rating, but not more, is warranted for the Veteran's right lower extremity radiculopathy.  38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5243, 8520.

The evidence of record dated on and after November 19, 2006, did not demonstrate that the Veteran's service-connected lumbar spine disability was productive of any other neurological disorders.  In August 2008, the Veteran asserted that he experienced left lower extremity neurological symptoms that radiated from his lumbar spine.  However, the evidence dated on and after November 19, 2006, did not include a diagnosis of left lower extremity radiculopathy or an etiological opinion wherein the Veteran's report of left lower extremity symptoms was related to his service-connected lumbar spine disability.  Further, while the evidence of record included reports of a history of erectile dysfunction, the evidence dated on and after November 19, 2006, did not demonstrate current complaints or diagnoses thereof.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  During the April 2011 VA examination, the Veteran reported a history of erectile dysfunction.  The examiner opined that the Veteran's history of erectile dysfunction was not etiologically related to his service-connected lumbar spine disability, reasoning that the most common cause of erectile dysfunction was advancing age.  As for bladder dysfunction or urinary problems, the evidence of record dated after November 19, 2006, demonstrated occasional complaints of urinary frequency; however, there was no competent evidence etiologically associating these complaints with the Veteran's service-connected lumbar spine disability.  Significantly, the evidence of record included ongoing complaints of and treatment for a prostate disorder.  As such, the Board finds no basis for granting a separate rating for left lower extremity radiculopathy, erectile dysfunction, or bladder dysfunction pursuant to the General Rating Formula.  38 C.F.R. § 4.71a, General Rating Formula, Note (1); see Schafrath, 1 Vet. App. at 594.

After review of the evidence of record, there is no evidence of record that would warrant ratings in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110; see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine disability and associated radiculopathy of the right lower extremities, the evidence shows no distinct periods of time during the pendency of this on appeal during which these disabilities have varied to such an extent that a rating greater or less than the current evaluations would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).


II.  Extraschedular Evaluations

Normally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's disability pictures are not so unusual or exceptional in nature as to render the rating inadequate.  The Veteran's degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1, was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the pendency of this appeal, the Veteran' lumbar spine disability was manifested by pain; forward flexion from zero to 75 degrees that was further reduced to 60 degrees after repetitive use due to pain, fatigue, weakness, and lack of endurance; no spasm, atrophy, guarding, tenderness, weakness, or ankylosis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately represented by the already assigned 20 percent disability rating.  A rating in excess of 20 percent is provided for certain manifestations of lumbar spine disabilities, but the evidence demonstrates that those manifestations are not present in this case.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Veteran's right lower extremity radiculopathy was evaluated as a neurological disorder pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, the criteria of which specifically contemplates the level of occupational and social impairment caused by this disability.  Id.  Throughout the pendency of this appeal, the Veteran's right lower extremity radiculopathy was manifested by moderate to severe pain in the right hip, right leg, and the ball of his right foot; sensory abnormalities in the right foot and toes; and spasm in the right thigh.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is more than adequately represented by the currently assigned 20 percent disability rating.  A rating in excess of 20 percent is provided for certain manifestations of right lower extremity radiculopathy, but the evidence demonstrates that those manifestations are not present in this case.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749. 

Thus, the threshold determination for a referral for extraschedular consideration was not met with respect to the Veteran service-connected lumbar spine disability or his right lower extremity radiculopathy and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against rating in excess of those already awarded, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A rating of 20 percent, but not more, for service-connected degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with degenerative changes at S1, is granted.

A separate rating of 20 percent, but not more, for right lower extremity radiculopathy is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


